Citation Nr: 0946821	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as noncompensably disabling.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to October 
1968.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (the RO) in Chicago, 
Illinois, and Montgomery, Alabama.  By a June 2004 rating 
decision, among other things, the Chicago RO denied a 
compensable rating for service-connected hearing loss.  In a 
June 2004 statement, the Veteran notified the RO that he had 
moved to Alabama, and his file was transferred to the 
Montgomery, Alabama, RO.  By an August 2004 letter decision, 
the Montgomery RO denied a compensable rating for the 
service-connected hearing loss.  The Veteran has appealed 
from that decision.  

A video conference hearing with a Veterans Law Judge had been 
scheduled to be held at the Chicago, Illinois, RO during 
November 2009.  However, the Veteran cancelled that hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Matters not on appeal 

By an April 2008 rating decision, the Montgomery RO denied 
that new and material evidence had been received to reopen a 
claim of service connection for congestive heart failure, and 
denied entitlement to a 10 percent disability rating based on 
multiple non-service-connected disabilities.  The Veteran did 
not appeal those decisions.  Therefore, they are not in 
appellate status, and will not be discussed further herein.  





REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim of entitlement to a compensable rating for 
bilateral hearing loss must be remanded for further 
development as detailed below.

The Chicago RO issued a supplemental statement of the case 
during May 2009.  Subsequently, in June 2009, the Veteran 
cancelled a VA audiological examination that had been 
scheduled at the Hines VAMC.  This is additional evidence 
which has not been considered by the RO, and no waiver of 
initial RO consideration is currently of record.  See 38 
C.F.R. §§ 19.31, 20.1304 (2009).

Without a written waiver of initial RO consideration of this 
additional evidence, this case must be returned to the agency 
of original jurisdiction for readjudication.  See Disabled 
American Veterans, 327 F.3d 1339 (Fed. Cir. 2003) [VA 
regulation allowing the Board to consider additional evidence 
without remanding case to the agency of original jurisdiction 
for initial consideration was invalid].

The Board observes that the Veteran has not reported several 
audiometric examinations, most recently in June 2009.  An e-
mail printout contained in the claims folder indicates that a 
VA employee had spoken to the Veteran who was unable to 
attend due to a broken foot.  The Veteran was instructed to 
call the RO to ask for a reexamination.  The record does not 
show that a subsequent examination has been scheduled.  
Inasmuch as the Board finds it necessary to remand this case 
to the AOJ for readjudication, the Board feels that the 
Veteran should be given one more opportunity to appear for a 
VA audiological examination.

The Board notes that the Veteran for various reasons has not 
appeared for several scheduled VA examination during the 
course of this appeal.  He is advised that failure to report 
to the scheduled examination may result in denial of the 
claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  
If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his service-
connected hearing loss disability since 
2003.  After securing any necessary 
release(s), the RO should obtain these 
records and associate them with the 
claims file.

2.  The RO should schedule the Veteran 
for a VA audiological examination to 
determine the current severity of his 
service-connected bilateral hearing loss.  
The claims file must be provided for 
review by the examiner.  The report must 
contain puretone testing results and 
Maryland CNC speech recognition scores 
that comply with VA regulations.  A copy 
of the examination report should be 
associated with the Veteran's VA claims 
folder.

The letter providing notice of the 
scheduled examination must advise the 
Veteran that his failure to attend the 
examination without good cause may result 
in denial of his claim.  A copy of the 
letter must be placed in the claims file.

3.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


